Citation Nr: 0307562	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$8,064.72.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.  He died January 27, 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida: a May 1998 rating decision denying reopening of the 
issue of entitlement to service connection for the cause of 
the veteran's death and an October 2000 decision of the 
Committee on Waivers and Compromises (COWC) denying a waiver 
of recovery of an overpayment of nonservice-connected death 
pension benefits in the amount of $8,064.72.

The Board remanded the former issue in May 2001 for 
preparation of a statement of the case.

In March 2003, a hearing on both issues was held at the RO 
before the undersigned.  Although the appellant requested 
that disposition of her appeal be held for sixty days to 
allow her to submit additional evidence, she later submitted 
a signed statement withdrawing that request.  Based on 
financial hardship, her case has been advanced on the Board's 
docket.




FINDINGS OF FACT

1.  The appellant was notified of the evidence and 
information needed to substantiate these claims, and 
sufficient evidence has been obtained for equitable 
disposition of these claims.

2.  A November 1995 rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant was advised of her 
appellate rights, but did not file a notice of disagreement 
in response to that decision.

3.  The evidence pertaining to the claim of entitlement to 
service connection for the cause of the veteran's death that 
has been presented since the November 1995 rating decision is 
not new.

4.  In April 1994, the appellant was awarded nonservice-
connected death pension benefits on the basis of income 
consisting solely of monthly Social Security payments for 
herself and her dependent children.  

5.  The appellant failed to report to VA her receipt of 
income that she had earned on the proceeds of an insurance 
policy on her husband's life. 

6.  In May 1999, VA notified the appellant that it proposed 
to reduce her nonservice-connected death pension benefits as 
of February 1, 1996 because of evidence of unreported 
interest income.  By letter sent to the appellant in February 
2000, VA so reduced her nonservice-connected pension benefits 
and thereby established an overpayment of $8,064.72.


7.  In April 2000, the appellant, through her representative, 
submitted to the RO information about the amounts of 
investment income that she had received during 1996 and in 
the later calendar years through 1999.  

8.  Later in April 2000, VA sent the appellant a check for 
$4,816.05 without accompanying documentation explaining what 
it represented.  

9.  The $4,816.05 represented a retroactive partial 
reinstatement of nonservice-connected death pension benefits 
for the years 1997, 1998, and 1999. 

10.  Although the appellant was at fault in the creation of 
the indebtedness at issue, she was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

11.  VA is at fault for the creation of $4,816.05 of the 
$8,064.72 overpayment in this case.

12.  The appellant has changed her position to her detriment 
by in relying upon the receipt from VA of $4,816.05, which 
she was not informed at the time of receipt represented a 
retroactive reinstatement of a portion of the nonservice-
connected death pension benefits the original payment of 
which produced the $8,064.72 overpayment.

13.  Collection of the amount overpaid would deprive the 
appellant of basic necessities.



CONCLUSIONS OF LAW

1.  The November 1995 decision denying the application to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for the cause of the veteran's death is 
not new, and therefore is insufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The overpayment of nonservice-connected death pension 
benefits in the amount of $8,064.72 was not due to fraud, 
misrepresentation, or bad faith on the part of the appellant, 
and recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims for benefits pending 
before VA as of that date.  The statute significantly 
heightens VA's duties to assist the claimant in development 
of evidence and to provide notices pertinent to the claim.  
New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

The Board finds that all requirements of the VCAA relevant to 
this appeal have been satisfied.  

VA has no obligations under the VCAA in relation to the 
appellant's request for waiver of the $8,064.72 indebtedness   
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) has held that a claim of entitlement to waiver of an 
overpayment is not a claim to which the VCAA applies.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, this 
claim is being granted in full, so sufficient evidence is of 
record.

The VCAA does apply to the request to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis of new and material evidence.  
However, when the immediate issue is whether there is new and 
material evidence to reopen a claim, VA is charged only with 
the duty prescribed in section 5103 of the statute and 
section 3.159(b) of the implementing regulations if, as in 
this case, the application to reopen was filed before August 
29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 (August 29, 
2001); see also 38 U.S.C.A. § 5103A (f), (g) (West 2002).  
This is the duty to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The notice from VA 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b).


The appellant was informed by the May 1998 rating decision 
and the April 2002 statement of the case that the evidence 
required to reopen the claim of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 5108 was evidence that was "new" as well as 
"material," and these terms were explained.  VA gave the 
appellant additional information about what evidence could 
substantiate the application to reopen the claim and, in 
particular, about the need to submit new evidence during the 
hearing before the undersigned in March 2003.  As is found in 
the decision that follows, the appellant has failed to submit 
or identify any new evidence in support of the claim.  The 
April 2002 statement of the case cited the provisions, and 
reviewed the implementing regulations, of the VCAA, thus 
informing the appellant of what duties to assist in the 
obtaining of relevant evidence could apply to an application 
to reopen a claim.  However, the Board notes that because her 
application was filed before August 29, 2001, VA had no duty 
under the VCAA to assist this appellant in obtaining the 
evidence that would serve as the ground for reopening of the 
claim.   See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  
The record shows that VA notified the appellant that it was 
she who would be responsible for submitting new and material 
evidence.  This notice was provided in the letter 
accompanying the May 1998 rating decision and during the 
March 2003 hearing before the undersigned.  Thus, VA 
fulfilled its responsibility to the appellant under the VCAA.  
Accordingly, her application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death may be adjudicated without prejudice to her 
rights.  Quartuccio.

ii.  New and material evidence

The claim for service connection for the cause of the 
veteran's death was first denied in March 1994 based on no 
evidence of a relationship between the malignant glioblastoma 
of the brain that caused his death and his military service, 
to include any relationship to exposure to herbicides (Agent 
Orange) during the veteran's service in Vietnam.  In a 
November 1995 rating decision, the RO again denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant did not file 
a notice of disagreement in response to that decision.  
Therefore, it became final.  38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
November 1995 decision.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

"Material evidence" means evidence which bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (Although 38 C.F.R. § 3.156(a) 
has been amended, the amended version is effective only for 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  Thus, it 
does not apply to this appeal.).  To be probative, material 
evidence also must be such as is competent on the particular 
issue to which it pertains.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (citing Grottveit v. Brown, 5 Vet. App. 91 
(1993)).  

However, the materiality of evidence offered in support of an 
application to reopen a claim is not assessed unless that 
evidence is first found to be "new."  Vargas-Gonzalez v. 
West, 12 Vet. App. at 327.  If the evidence is not "new," 
"the inquiry ends and the claim can not be reopened."  
Smith v. West, 12 Vet. App. 312, 314 (1999).  "New" 
evidence is evidence that was not of record at the time of 
the last final disallowance of the claim and is not merely 
redundant or cumulative of other evidence that was then of 
record.  38 C.F.R. § 3.156(a); Vargas-Gonzalez, 12 Vet. App. 
at 327.

The appellant has offered in support of her application to 
reopen the claim two kinds of evidence.  She has offered her 
own statements alleging that the veteran developed the brain 
tumor (glioblastoma multiforme) from which he died as a 
result of being exposed to herbicides (Agent Orange) during 
his service in Vietnam.  She also has offered four pieces of 
documentary evidence that seem to support her theory of the 
cause of the veteran's death.

The documents, which the appellant submitted in February 
1998, are a letter dated August 24, 1993 from the State of 
New Jersey Agent Orange Commission; summaries of studies 
provided by the XYZ Company to the New Jersey Agent Orange 
Commission; copies of articles from the VFW magazine; and a 
copy of an article published September 10, 1994 in the Boca 
Raton News.  However, each of these documents was of record 
at the time of, and was considered in, the November 1995 
rating decision denying the claim.  Thus, none of this 
documentary evidence is "new" evidence.  38 C.F.R. 
§ 3.156(a).   Because the evidence is not "new," it cannot 
serve as a basis for reopening the claim.  Vargas-Gonzalez; 
Smith.

The appellant's statements alleging that exposure to Agent 
Orange caused the veteran's death from a brain tumor also do 
not represent "new" evidence.  38 C.F.R. § 3.156(a).  The 
appellant offered the same statements in conjunction with the 
claim before it was denied in November 1995.  Thus, like the 
documentary evidence she has submitted, her statements are 
insufficient to reopen the claim and would be even if 
"material" to the claim.  Vargas-Gonzalez; Smith.  The 
Board notes, however, that the statements that she has 
offered in support of her application to reopen the claim 
would not be regarded as "material" evidence.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Despite her sincere 
belief in her claim, she does not possess the requisite 
medical knowledge to render a competent opinion about medical 
causation.

The Board finds that "new" evidence has not been submitted 
in this case.  Accordingly, the evidence is insufficient to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a).

ii.  Entitlement to waiver of the $8,064.72 overpayment
of nonservice-connected death pension benefits

a.  Background

The veteran died January 27, 1994.  In March 1994, the 
appellant submitted to the RO VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, which was 
dated in February 1994.  In April 1994, the RO awarded the 
appellant nonservice-connected death pension benefits from 
February 1, 1994 on the basis of family income that she had 
reported on her application consisting solely of monthly 
Social Security payments for herself and her dependent 
children.  The notice of award identified the income upon 
which the award was based. 

In March 1995, the appellant submitted to the RO a VA Form 
21-0519-1, Improved Pension Eligibility Verification Report 
(Surviving Spouse and/or Children), which was dated in 
February 1995.  This was filed in support of a pending 
application for the exclusion of her dependent childrens' 
income from the income countable in the computation of her 
nonservice-connected death pension benefit.  As she had in 
the VA Form 21-524 filed in March 1994, the appellant 
indicated that the only income that she and her dependent 
children had were their respective Social Security payments.  
On the line items for "wages," "interest and dividends," 
and "all other income," respectively, the appellant 
reported that there was none.  

In a July 1995 notice of award, the RO notified the appellant 
that she would continue to receive nonservice-connected death 
pension benefits from February 1, 1995.  The notice of award 
indicated that the award was based on family income 
consisting solely of the monthly Social Security payments to 
her and "other income" to her dependent children and 
excluding her dependent childrens' monthly Social Security 
payments.  The notice of award told the appellant that if 
there was a change in her family income, she should notify VA 
in order to prevent an overpayment of benefits.

In a March 1998 notice of award, the RO notified the 
appellant that she would continue to receive nonservice-
connected death pension benefits from January 1, 1997.  The 
notice of award indicated that the award was based on family 
income consisting solely of the monthly Social Security 
payments to her and excluding her dependent children's 
monthly Social Security payments.  The notice of award told 
the appellant that if there was a change in her family 
income, she should notify VA in order to prevent an 
overpayment of benefits.

In a May 1999 notice of award, the RO notified the appellant 
that it proposed to reduce her nonservice-connected death 
pension benefit as of February 1, 1996 because of evidence 
that she had failed to report interest income.  The source of 
the unreported income was identified in predetermination 
notices sent to the appellant in May and September 1999.  

In a letter of February 2000, the RO notified the appellant 
that it had effected the reduction of her nonservice-
connected death pension benefits that it had proposed in 
September 1999.  In the letter, the RO stated the amounts of 
the reductions that were effective from February 1, 1996.

In a notice dated in February 2000, the VA Debt Management 
Center informed the appellant that her pension benefits had 
been overpaid in the amount of $8,064.72 and advised her that 
she would be responsible for repaying this debt unless it was 
waived.  

In April 2000, the appellant, through her representative, 
submitted to the RO information about the amounts of 
investment income that she had received during 1996 and in 
the succeeding calendar years through 1999.  This information 
showed that the interest income received decreased 
significantly each year from 1996 to 1999.

Later in April 2000, VA sent the appellant a check for 
$4,816.05 with no accompanying documentation explaining what 
it represented.  In the October 2000 decision of the COWC 
denying waiver of the $8,064.72 overpayment, it was explained 
that the $4,816.05 was paid to the appellant on account of a 
retroactive partial reinstatement of nonservice-connected 
death pension benefits for the years 1997, 1998, and 1999 
that VA instituted after receiving the information about 
investment income actually received.  In statements of 
record, the appellant has confirmed that she has cashed that 
check and spent its proceeds.

In May 2000, the appellant filed with the RO a request for 
waiver of the $8,064.72 overpayment of nonservice-connected 
death pension benefits.  In the request for waiver, she 
explained that the unreported investment income to which the 
overpayment was attributable was income on the proceeds that 
she had received of an insurance policy on her husband's 
life.  She stated that since the amount of life insurance 
proceeds was not countable income in determining eligibility 
for death pension, she thought the interest dividends earned 
on that amount were also not countable income.

In December 2000, the appellant submitted to the RO VA Form 
20-5655, Financial Status Report, which was dated in November 
2000.  In the report, the appellant indicated that her net 
monthly family income was $2,389.10 and her monthly expenses 
$2,384.19.  

At the hearing before the undersigned in March 2003, the 
appellant tendered another VA Form 20-5655, Financial Status 
Report, dated in March 2003.  This report indicated that her 
monthly family income was $1,897.38 and her monthly expenses 
$2,145.00.

In support of her request for waiver of the $8,064.72 
indebtedness to VA, the appellant asserted in written 
statements and hearing testimony that she was advised by her 
representative that neither life insurance policy proceeds 
nor the income generated by such proceeds was counted against 
entitlement to nonservice-connected death pension benefits 
and had never been told otherwise by any counselor within VA; 
that from 1995, VA did not require her to submit annual 
verification of her income and expenses; and that repayment 
of the $8,064.72 indebtedness to VA would cause severe 
financial hardship to herself and her family.

b.  Waiver

As is noted above, the VCAA does not apply to the appellant's 
request for waiver of the $8,064.72 overpayment of 
nonservice-connected death pension benefits.  See Barger, 16 
Vet. App. at 138.  However, other statutory due process 
requirements apply to the appellant's waiver request.  
Section 5302 requires the Secretary to notify a payee of VA 
benefits of a debt owed by the payee to VA because of payment 
or overpayment of the benefits and, as part of that 
notification, of the right to submit an application for 
waiver of the indebtedness and the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a); see 38 C.F.R. 
§ 1.963(b) (procedures for applying for waiver).  The Board 
finds that VA gave this notice to the appellant.  See 
38 U.S.C.A. § 5302(a) (West 2002).  

The VA Debt Management Center informed the appellant in a 
notice dated in February 2000 that her pension benefits had 
been overpaid in the amount of $8,064.72 and advised her that 
she would be responsible for repaying this debt unless it was 
waived.  The notice informed the appellant that she had a 
right to request waiver of the overpayment and to have an 
oral hearing before a decision on the request would be 
rendered.  The notice provided the appellant with a 
description of the procedures for submitting an application 
for waiver.  Thus, VA fulfilled the statutory obligation that 
it had to give the appellant the information needed to 
prosecute her waiver claim.  Id.

The appellant rests her claim on the contention that she did 
not intentionally deceive or take advantage of VA and would 
suffer severe financial hardship if required to repay the 
debt.  She does not question or dispute the amount of the 
overpayment asserted by VA.  Rather, she has raised only the 
issue of whether the $8,064.72 indebtedness should be waived.  
Cf. Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Waiver of an overpayment of VA benefits may be granted on 
grounds of equity and good conscience.  It is provided in 
38 U.S.C.A. § 5302 that "[t]here shall be no recovery or 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience. . . ."  38 U.S.C.A. 
§ 5302(a); see also 38 C.F.R. §§  1.962, 1.963(a), 1.965(a).  
The question to be resolved on this appeal is whether it 
would be against equity and good conscience to enforce the 
debt that arose from the overpayment of $8,064.72 in 
nonservice-connected death pension benefits.

The RO denied the application for a waiver because it found 
that the appellant had acted in bad faith.  This was the 
determination of the COWC, and that ground of denial of 
waiver was later affirmed in the statement of the case issued 
in February 2002.  The RO took the position that VA, both by 
its notices and the forms that it supplied, informed the 
appellant that it was necessary to report all family income, 
that the appellant understood this requirement, and that she 
nevertheless failed to fulfill her duty to report to VA the 
investment income in question.

Waiver of repayment of an indebtedness to VA is precluded by 
statute if the person having an interest in obtaining the 
waiver has practiced fraud, misrepresentation of a material 
fact, or bad faith in connection with the debt.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.963(a), 1,962(b), 1.965(b).  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 
38 C.F.R. § 1.965).  Misrepresentation of a material fact 
must be "more than non-willful or mere inadvertence."  38 
C.F.R. § 1.962(b).

The regulation implementing section 5302(c), 38 C.F.R. § 
1.965(b), provides that the waiver should be denied upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  The regulation 
states that a debtor exhibits lack of good faith by conduct 
signifying an "absence of an honest intention to abstain 
from taking unfair advantage of the Government."  38 C.F.R. 
§ 1.965(b).  The regulation defines bad faith as 

unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair


advantage, with knowledge of the likely 
consequences, and results in a loss to 
the government.

38 C.F.R. § 1.965(b)(2).

Fraud, in contrast, is not defined in the statute or 
regulation.  "There is no all-embracing definition of 
'fraud' and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance."  VAOPGCPREC 
4-85 (September 16, 1985).  The Office of the General Counsel 
has found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.

Id. (citing Black's Law Dictionary (rev. 5th ed. 1979).

Like the RO, the Board declines to find that the appellant 
committed fraud in her dealings with VA about her nonservice-
connected death pension benefits or the debt resulting from 
the overpayment thereof.  The statute and regulations 
governing waiver observe, and therefore require VA 
adjudicators to observe in evaluating the evidence in a case, 
a distinction between fraud, on the one hand, and bad faith, 
on the other.  There is no evidence in the record of an 
intention on the appellant's part to deceive VA.  For the tax 
years in question, the appellant did not submit any forms 
falsely indicating no interest income.  Thus, waiver of the 
overpayment in concern is not precluded by "fraud" or 
"misrepresentation."

However, the Board does not agree with the conclusion reached 
by the RO that the appellant practiced bad faith in her 
dealings with VA concerning this matter.  Rather, the Board 
finds the appellant to be credible when she relates that she 
was advised by her representative that not only life 
insurance proceeds, but also the income thereon, did not 
represent countable income for purposes of determining the 
amount of pension benefits that were due her.  Because the 
Board accepts that the appellant so believed, and because the 
proposition is not unreasonable on its face, the Board cannot 
conclude that she harbored an intention to obtain an unfair 
advantage over the government by realizing a monetary gain at 
the government's expense.  

Indeed, except in one instance, the record does not document 
that the appellant received clear notice from VA that the 
kind of income that she thought insignificant was, in fact, 
income that would affect the amount of pension to which she 
was entitled.  The Board notes that of the VA forms that the 
appellant completed in connection with receipt of nonservice-
connected death pension, only the VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, specifically 
asks for information about life insurance proceeds.  The 
appellant filled out and submitted that form less than two 
months after her husband's death in January 1994, and while 
she failed to report any expected life insurance proceeds 
there, the evidence does not show that she knew about them at 
that time or, if she did, intended to conceal them.  Other 
forms that she completed for VA were less specific than Form 
21-534 about what kinds of "income" should be reported.  
Similarly, the notices that the appellant received from the 
RO during the course of her negotiations with VA over the 
years concerning her pension benefit did not specifically 
advise her about what kind of income she should report; 
rather, they warned her in a general way that she should 
report changes in her income.  

It is true that appellant failed to report income - - that 
generated by the proceeds of the insurance policy upon her 
husband's life - - that she should have reported.  It is less 
obvious, but still true, that she should have known that she 
was obliged to report even income that would not actually be 
counted against the amount of pension benefit to which she 
would be entitled.  To the extent that she failed to 
discharge this duty, the appellant is at fault.  However, it 
has not been shown that she withheld information about income 
that she was receiving on life insurance proceeds in order to 
secure a monetary gain to which she knew she was not 
entitled.  There is no evidence that she misrepresented her 
family income by withholding information that she believed to 
be material.  Rather, she has asserted, and the Board 
accepts, that she thought that the unreported investment 
income on life insurance policy proceeds had nothing to do 
with her entitlement to the nonservice-connected death 
pension benefit in concern.  Her contention is not refuted by 
the evidence of the VA forms with which she dealt and the VA 
notices which she received concerning her entitlement to such 
benefits.  Except for the VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, that she 
completed in early 1994, none of these documents contained 
instructions specifically about life insurance policy 
proceeds and the income thereon.  The Board finds that the 
appellant did not believe that she was accumulating an 
overpayment of nonservice-connected death pension benefits by 
not reporting the investment income that she was receiving on 
the proceeds of the insurance policy on her husband's life.

Therefore, the Board declines to conclude that the appellant 
practiced bad faith or displayed lack of good faith in her 
dealings with VA concerning her death pension benefits or the 
$8,064.72 debt resulting from the overpayment thereof.

Thus, there being no bar in the form of bad faith, lack of 
good faith, or fraud on the part of the appellant, the Board 
will consider whether denial of her application for waiver of 
the overpayment would be against "equity and good 
conscience."  See 38 U.S.C.A. § 5302(a); C.F.R. §§ 1.962, 
1.965(a).  In applying this standard to a case, VA 
adjudicators are directed to consider: (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether VA was also at fault in the matter; (3) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (4) whether recovery of the debt would 
nullify the objective for which benefits were intended, (5) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (6) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  In addition, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a)(1)-(6).  

As the appellant was informed at her hearing before the 
Board, the RO did not consider waiver on the basis of the 
principles of equity and good conscience.  Ordinarily, the 
Board would remand this case to the RO for them to do so.  
However, the Board's consideration of this issue in the first 
instance is not prejudicial to the appellant because her 
claim can be granted, in full, at this time.

Certainly, the actions of the appellant - - her failure to 
report the income that she was receiving on the proceeds of 
the insurance policy upon her husband's life - -resulted in 
the creation of the $8,064.72 overpayment of nonservice-
connected death pension benefits.  Here, the appellant is at 
fault.  See 38 C.F.R. § 1.965(a)(1).  However, the Board 
finds that VA should be charged with some responsibility for 
the overpayment as it stands today.  See 38 C.F.R. § 
1.965(a)(2).  Part of it, $4,816.05, remains only because VA 
sent the appellant a check in that amount without any 
explanation.  The appellant had every reason to cash the 
check, as she has said she did, and no reason to assume that 
it was sent to her in error.  That check, representing a 
retroactive adjustment of the amount of nonservice-connected 
death pension benefits from 1997 through 1999 that was 
arrived at through information supplied by the appellant, 
achieved, in effect, a retroactive reduction of the $8,064.72 
debt.  As the RO acknowledged in the April 2002 statement of 
the case, VA erred in failing to apply this $4,816.05 
directly to that debt.  

Now, it must be concluded that a refusal on the part of VA to 
waive the $4,816.05 portion of the overpayment would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
C.F.R. § 1.965(a).  As her March 2003 VA Form 20-5655, 
Financial Status Report, shows, the appellant is left with a 
deficit at the end of each month.  Review of this report 
discloses no extraordinary monthly expenses.  It would 
appear, therefore, that collection of a debt would deprive 
her and her family of basic necessities.  See C.F.R. § 
1.965(a)(3).  Clearly, because she cashed and has spent the 
$4,816.05 payment, she has changed her financial position; 
collection of the $4,816.05 debt would mean that she had 
changed her position to her detriment.  See C.F.R. § 
1.965(a)(6).  While excusing the appellant from making 
restitution of the $4,816.05 mistakenly sent to her by VA 
might mean that she has realized a gain, in light of all the 
circumstances, she would not have done so unfairly.  See 
C.F.R. § 1.965(a)(5).  Because collection of the overpayment 
of nonservice-connected death pension benefits would work a 
financial hardship to the appellant and her family, that 
action would tend to nullify the purposes for which such 
benefits are intended.  See C.F.R. § 1.965(a)(4).  All in 
all, while there is fault on the part of the appellant, there 
are significant considerations favoring waiver of the 
$4,816.05 portion of the overpayment.  Accordingly, $4,816.05 
of the overpayment should clearly be waived.

Moreover, considerations of equity and good conscience also 
support waiver of the remaining portion of the overpayment 
($3,248.67) even in the face of the fact that the appellant 
alone, and VA not at all, is at fault in creating this 
portion of the debt.  See C.F.R. § 1.965(a)(1), (2).  
Collection of this portion of the overpayment would result in 
a financial hardship to the appellant and her family and thus 
would be contrary to the purposes for which the benefits in 
question were intended.  See C.F.R. § 1.965(a)(3),(4).  The 
degree of fault on the part of the appellant in this matter 
is not so great as to prevail over these concerns.  The Board 
notes, in this regard, that the appellant cooperated fully 
with VA after the overpayment was brought to her attention.  
Accordingly, the remainder of the overpayment should also be 
waived.  

For these reasons, the Board will grant the appellant's 
request for the waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$8,064.72.  



















	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.

Waiver of recovery of an overpayment of nonservice-connected 
death pension benefits in the amount of $8,064.72 is granted.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

